—Order, Supreme Court, New York County (Norman Ryp, J.), entered June 13, 1996, which, to the extent appealed from as limited by defendants’ brief, denied defendants’ cross motion to dismiss plaintiff’s first cause of action alleging a discrimination claim under section 8-502 of the Administrative Code of the City of New York for failing to serve a copy of the complaint on the New York City Corporation Counsel and Commission on Human Rights prior to filing, unanimously affirmed, with costs.
We adhere to our decision in Bernstein v 1995 Assocs. (217 AD2d 512), in which we rejected the contentions made by defendants herein. Concur—Milonas, J. P., Ellerin, Tom and Mazzarelli, JJ.